Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method, a system, or a network system a network system for managing a global virtual network, comprising: an access point server configured to connect to one or more of a first endpoint device or a second endpoint device via one or more first tunnels; and a control server connected to the access point server via a second tunnel, the control server storing one or more records associated with each of the one or more endpoint devices, wherein the control server is configured to: receive, from the first endpoint device, a first request for connectivity information associated with a plurality of network devices, the plurality of network devices including the access point server; receive, from the second endpoint device, a second request for the connectivity information associated with the plurality of network devices; retrieve the connectivity information associated with the plurality of second network devices; generate a first ordering of the connectivity information associated with the plurality of devices; generate a second ordering of the connectivity information associated with the plurality of devices, the second ordering being different from the first ordering (major difference in the claims not found in the prior art); transmit the first ordering of the connectivity information to the first endpoint device; and transmit the second ordering of the connectivity information to the second endpoint device as set forth in the Specification and recited in independent claims 1, 10, and 19.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 5, 2022